Citation Nr: 9910408	
Decision Date: 04/14/99    Archive Date: 04/29/99

DOCKET NO.  94-21 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

The veteran had active service from September 1988 to July 
1992.

This matter arises before the Board of Veterans' Appeals 
(Board) from a February 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas that denied service connection for a low back 
disability.  This matter previously was remanded by the Board 
to the RO in November 1996 and in April 1998.  The Board is 
satisfied that the RO made appreciable attempts to comply 
with the Remand directives.


FINDING OF FACT

Competent medical evidence has been presented linking the 
veteran's low back disability to an inservice incident.


CONCLUSION OF LAW

A low back disability was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

A review of the record reveals that in the veteran's service 
medical records, an August 1991 acute medical care record 
discloses the onset of the veteran's back pain subsequent to 
knee surgery during which an epidural had been administered.  
Noted in that report was tenderness over the L2-3, straight 
leg raise to 90 degrees, and full flexibility at the waist.  
An assessment was rendered of rule out discitis and vertebra 
osteo.  Further notations in records dated in August and 
September 1991 confirm mild lower back problems.  In an 
October 1991 clinical entry, the examiner noted that post-
surgery, the veteran experienced intermittent fevers and low 
back pain.  Noted also was that the low back pain appears 
radicular in pattern associated with headaches.  In another 
record dated in October 1991, a report disclosed that a bone 
and indium scan were negative for discitis.  At separation, a 
June 1992 examination report discloses chronic low back pain 
secondary to surgery and that special anesthesia was 
required.

Post-service records include a private medical report dated 
in July 1991 in which the physician noted an impression of 
occult lower back pain secondary to an epidural.  Also of 
record is a September 1992 VA examination, in pertinent part 
for complaints of low back pain.  An x-ray study of the 
lumbar spine revealed no abnormalities.  An October 1992 
orthopedic examination revealed normal alignment and a 
diagnosis of chronic strain lumbar spine status post epidural 
catheter, mildly symptomatic.  The record also shows that the 
veteran did not report for a VA examination scheduled for 
April 1998.

During a hearing before a member of the Board conducted in 
July 1996, the veteran stated that during knee surgery while 
in service, the surgeon was unable to successfully get the 
epidural needle in the correct position and had to resort to 
general anesthesia.  Transcript (T). at 3.  After the 
surgery, the veteran testified that he experienced great pain 
in his lower back.  (T) at 3.  Generally, the veteran stated 
that his low back pain hampered his recovery from the knee 
surgery.  (T) at 4.  In June 1991, the veteran stated that he 
underwent a magnetic resonance imaging (MRI) test and was 
told that the back pain in the L3-4 area was due to the 
epidural during surgery. (T) at 4.  Further, the veteran 
testified that he had back pain at the time of discharge and 
that he sought opinions about his back at the physical 
therapy clinic where he was working after service.  (T) at 4, 
5.  

There are no further pertinent data of record.

Analysis

The issue for resolution before the Board is whether the 
veteran is entitled to service connection for a low back 
disability.  As a threshold matter, in all claims of 
entitlement to service connection, the Board must first 
address whether the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  In well grounded cases, service connection may be 
granted for disability due to disease or injury incurred in 
or aggravated by active service in the Armed Forces.  
38 U.S.C.A. §§  1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).  The Board notes that the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999, and hereinafter 
referred to as Court) requires the following three elements 
to establish a well grounded claim for service connection:  
(1) a medical diagnosis of a current disability; (2) medical, 
or in some circumstances, lay evidence, of an inservice 
occurrence or aggravation of a disease or injury; and (3) 
evidence of a medical nexus between an inservice injury or 
disease and the current disability.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995); see also Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997), aff'd sub nom. Epps v. Brown, 9 Vet. 
App. 341 (1996).  The Board finds initially that this veteran 
has established a well grounded claim within the meaning of 
38 U.S.C.A. § 5107.  Thus, the Board will review the 
determinative issue of whether the veteran is entitled to 
service connection for his low back disability.

The Board is of the opinion that the evidence in this case 
supports the veteran's claim of entitlement to service 
connection for his low back disability.  Essentially, the 
veteran has presented evidence of a current low back 
disability causally linked to his period of military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Most 
significantly, the record is clear as to an incident in 
service that resulted in injury to the veteran's lower back.  
As noted above, an acute medical care record dated in August 
1991 discloses the onset of the veteran's back pain 
subsequent to knee surgery.  Thereafter, the veteran's 
service records continue to reveal notations relevant to 
lower back problems.  Further, at separation, the examination 
report references chronic low back pain secondary to surgery 
during service.  Post-service records also reveal the 
presence of continuing lower back pain, and during an October 
1992 orthopedic examination, the examiner rendered a 
diagnosis of chronic strain lumbar spine status post surgery.  
Thus, overall, the veteran has presented competent medical 
evidence of findings and diagnoses in service related to a 
low back disability, and has provided clinical records to 
substantiate continuing symptomatology and treatment post-
service.  
Further, the Board recognizes that during his 1996 hearing, 
the veteran complained of continuing back pain and referred 
to treatment for his pain at the physical therapy clinic 
where he was working sometime during 1993 or 1994.  Although 
these records are not associated with the claims folder, the 
Board acknowledges that such complaints are consistent with 
the veteran's clinical history of a low back disability.  
Thus, the veteran's assertions and complaints support a 
finding of current low back disability.  

Therefore, in light of the above, the Board concludes that 
there is sufficient evidence of record to make a 
determination in the veteran's favor.  Essentially, there is 
no medical evidence of record to suggest that other etiology 
relates the veteran's present impairment to any activity 
other than his service experiences. Therefore, based on the 
clinical findings of chronic lumbar strain as noted in the 
September and October 1992 examinations, the Board finds that 
the veteran has demonstrated a current low back disability 
causally linked to his period of service, and as such, is 
entitled to service connection for a low back disability.  

ORDER

Entitlement to service connection for a low back disability 
is granted, subject to the law and regulations governing the 
award of monetary benefits.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals


 

